Citation Nr: 1635380	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-27 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depressive disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had honorable active duty service from November 1972 to May 1982.  He had further service from May 1982 to August 1987, which a January 1989 VA administrative decision found to be dishonorable and a bar to VA benefits based on/flowing from such period of service.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the WACO, Texas Regional Office (RO).  In that decision, the RO denied entitlement to service connection for bipolar disorder.  The issue has been broadened based on evidence containing diagnosis of major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay veteran's characterization, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

In a June 2010 substantive appeal, via a VA Form 9 Appeal to the Board of Veterans' Affairs, the Veteran requested to be scheduled for a Board hearing at the local VA regional office.  However, in July 2010, he requested to withdraw his hearing request.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

In December 2013, the Board remanded the claim for service connection to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action with regard to the claim on appeal, the AOJ continued to deny the Veteran's claim for entitlement to service connection for a psychiatric disability, to include bipolar disorder (as reflected in a June 2014 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the development sought as part of the December 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

After a review of all evidence, both lay and medical, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim of entitlement to service connection for a psychiatric disability.

The Veteran contends that he has a current psychiatric disability that is related to service.  Specifically, he reports that he started experiencing psychiatric problems in and since service.  In a June 2009 statement, the Veteran reported that he was treated by a psychiatrist in service, in 1984 while in Germany.  See VA Form 21-4138  

A January 1978 service treatment record shows the Veteran was evaluated at the mental health clinic due to problems with exercising self-control due to impulsive behavior.  The examination report notes the Veteran's squadron reported that "[the Veteran] is not the person he used to be," he talked to himself and became argumentative and angry over the slightest of things.  The examiner concluded that there was no evidence of psychiatric disease, with a history of periodic, questionable judgment.

There are also references to psychiatric treatment in the service treatment records from the Veteran's second period of service.  Although the Veteran cannot receive benefits based on this period of service, the evidence is nevertheless relevant as it reflects the progression of the Veteran's psychiatric symptoms. 

A January 1983 service treatment record reflects the Veteran was seen at the mental health clinic for "Phase III Eval."  A July 1986 service treatment record shows the Veteran underwent an alcohol evaluation.  The examination report notes the Veteran was not depressed, suicidal, or psychotic.  The diagnosis was alcohol abuse, unspecified.

An August 1986 service treatment record reflects a counselor recommended the Veteran be evaluated at the mental health clinic due to "multiple discipline problems."

A March 1987 separation Report of Medical History reflects that the Veteran denied personal and family history of psychosis.

Post-service treatment records include private treatment records from Dallas Metrocare Service from April 2008 to April 2012 show the Veteran participated in individual therapy to treat psychiatric symptoms.  During this time, the Veteran consistently reported that the onset of depression and sadness occurred in June 2007 when he lost his job.  An April 2008 psychiatric assessment reflects the Veteran reported the onset of depression in June 2007 when he lost his job and the clinician's assessment was major depressive disorder.  A May 2008 treatment record reflects a diagnosis of bipolar disorder.

VA treatment records from Dallas VA Medical Center (VAMC) dated from October 2009 to February 2014 reflect the Veteran's treatment for depression to include medication management.  Specifically, an October 2012 record shows a consult for mental health due to a provisional diagnosis of depressive disorder.  The Veteran reported feeling depressed and down but did not attribute the symptoms to a specific event.  The consult notes a history of depression and bipolar disorder treated unsuccessfully with citalopram.

A November 2012 VA psychology initial evaluation note reflects the Veteran reported that he was told he had a "mental problem" during military service.  According to the Veteran's reports, he sought treatment at that time because he had a "funny feeling" but it was difficult to explain and he did not receive treatment.  He also reported having suicidal thoughts in 2007 after the death of several loved ones, and at this time, he was prescribed medication to treat depression by a community health care provider. 

A November 2012 VA psychology note reflects the Veteran endorsed symptoms of depression, and auditory and visual hallucinations since the age of 20, upon service entry.  He reported that after service discharge his symptoms decreased only to increase in 2007 or 2008 when he sought treatment at a community mental health clinic.  He was diagnosed with major depressive disorder.

On mental disorders examination in May 2014, the Veteran reported the onset of psychiatric symptoms occurred in service.  Following examination, the VA examiner opined that the Veteran's symptoms met the DSM-5 criteria for major depressive disorder, but concluded it was less likely than not that this disability was related to the Veteran's military service.  The basis for his conclusion was that he "did not locate any evidence in VBMS that indicated mental health problems from 1972 to 1982."  The Board finds this opinion to be inadequate for the following reasons.

First, the lack of contemporaneous evidence of psychiatric symptoms is not in and of itself a proper basis for a negative nexus opinion where there are lay statements indicating such symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Moreover, here the Veteran's lay statements indicating psychiatric problems in service are supported by evidence in the service treatment records, including in January 1978 during the Veteran's first period of service, as to which there is no bar to benefits.  The examiner's opinion is therefore also flawed because it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  A request for an addendum opinion is therefore warranted.
 
Accordingly, the case for entitlement to service connection for a psychiatric disability, to include major depressive disorder, and bipolar disorder, is REMANDED for the following action:

1. Return the claims file to the May 2014 VA examiner to review the file and provide an addendum medical opinion.  If the May 2014 VA examiner is unavailable, provide the claims file to another qualified clinician.  The entire file, to include a copy of this remand and all pertinent records located in VBMS and Virtual VA, must be made available to the examiner for review.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's major depressive disorder is related to or had its onset during his first period of military service, from November 1972 to May 1982.  In answering this question, the examiner should specifically consider the Veteran's statements indicating that his psychiatric symptoms began in service to be competent and credible, as they are consistent with the evidence including the January 1978 service treatment record showing the Veteran was evaluated at the mental health clinic due to problems with exercising self-control due to impulsive behavior.  The examiner should note that the lack of a psychiatric diagnosis at this time is not dispositive of the issue; rather, the question is whether the current major depressive disorder is related to or had its onset during the period of service from November 1972 to May 1982. 

A complete rationale must accompany any opinion provided.

2.  Then, readjudicate the Veteran's claim for entitlement to service connection for a psychiatric disorder.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals





